DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed on 02/07/2022 has been entered. 
The objections of claim 9 is withdrawn in view of the amendment.
The rejection of claims 1-3 under 35 U.S.C 101 is withdrawn in view of the amendment and the 2019 Revised Patent Subject Matter Eligibility Guidance.   
In response to the Applicant amendments/remarks regarding claims 1-2 and 6 that invokes 35 U.S.C. 112(f) and corresponding claim rejections under 35 U.S.C. 112(b), the amendments have resolved the issues.  The amendments clearly indicate that the claims as amended do not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Accordingly, the corresponding 35 U.S.C. 112(b) rejections are withdrawn.  
Claims 1-2, 5-10, 12-16 and 18-20 are amended.
Claim 4 is cancelled.
Claims 1-3, 5-20 are pending of which claims 1, 9 and 16 are independent claims.

Response to Arguments
The applicant's arguments filed on 02/07/2022 have been fully considered but are moot in light of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the pattern patterns of signal transmission activity" and “the stored second data“ in line 10 and 12 respectively of the claim 1. There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-8 are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-3, 5-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Reimann et al. (NPL – “Cliques of Neurons Bound into Cavities Provide a Missing Link between Structure and Function”, Comput. Neurosci., 12 June 2017, hereinafter Reimann, IDS reference) in view of GLAD-BACHRACH et al. (Pub. No.: US 2016/0350648, hereinafter GLAD-BACHRACH).
Regarding claim 1: Reimann discloses A method implemented in hardware, in software, or in a combination thereof, the method comprising
determining whether signal transmission activity between three or more nodes in a recurrent artificial neural network comports with patterns, wherein the signal transmission activity is responsive to input of the secure data into the recurrent artificial neural network (Reimann - 1. Introduction - The structural graph contains all synaptic connections, while a functional graph is a sub-graph of the structural graph containing only those connections that are active within a specific time bin (i.e., in which a postsynaptic neuron fires within a short time of a presynaptic spike). The response to a stimulus can then be represented and studied as a time series of functional graphs … Using these naturally arising structures, we established a direct relationship between the structural graph and the emergent flow of information in response to stimuli, as captured through time series of functional graphs), and
storing binary data, wherein each digit in the binary data represents whether the signal transmission activity in the recurrent artificial neural network comports with a respective of the patterns of signal transmission activity (Reimann - 2.5 - To determine whether this correlated activity is sufficiently organized to bind neurons together to form active cliques and to bind cliques together to form active cavities out of the structural graph, we represented the spiking activity during a simulation as a time series of sub-graphs for which we computed the corresponding directed flag complexes… we obtain a time series of transmission-response (TR) graphs reflecting correlated activity in the microcircuitry. 4.9 -  binary matrix describing spiking activity in the time interval); and
making the stored second data available for statistical analysis that draws conclusions about the secure data (Reimann - 4.10. Data Analysis and Statistical Tests: Analysis of the model and simulations was performed).
GLAD-BACHRACH - [0057]: The encryption component can specifically encrypt the user data using a homomorphic encryption scheme).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Reimann with GLAD-BACHRACH so that the data is encrypted with homomorphic encryption scheme . The modification would have allowed the system to secure the input data. 
Regarding claim 2: Reimann as modified discloses wherein the patterns of signal transmission activity in the recurrent artificial neural network comprise simplex patterns of signal transmission activity in the network (Reimann - 2.1: Following the conventions in algebraic topology, we refer to directed cliques of n neurons as directed simplices of dimension n-1 or directed (n-1)-simplices).
Regarding claim 3: Reimann as modified discloses wherein the simplex patterns enclose cavities (Reimann - 2.4, The Betti numbers together provide an indication of the number of cavities (or more precisely, homology classes) fully enclosed by directed simplices in the geometric object realizing the directed flag complex, where the dimension of a cavity is determined by the dimension of the enclosing simplices).
Regarding claim 5: Reimann as modified discloses wherein determine whether the signal transmission activity comports with the patterns comprises:
determining a timing of signal transmission activity having a complexity that is distinguishable from other signal transmission activity that is responsive to the input (Reimann - 2.3, Correlations were calculated from histograms of the average spiking response (peri-stimulus time histogram, PSTH; bin size, 25 ms) to five seconds of thalamo-cortical input over 30 repetitions of a given input pattern (Figure 4B3)); and
determine whether the signal transmission activity comports with the patterns based on the timing of the signal transmission activity that has the distinguishable complexity (Reimann - 2.5, By considering subsequent, non-overlapping time bins of constant size Δt1, we obtain a time series of transmission-response (TR) graphs reflecting correlated activity in the microcircuitry. We converted the time series of TR graphs in response to the different patterns of thalamo-cortical inputs (see Figure 4A) into time series of directed flag complexes). 
Regarding claim 6: Reimann as modified discloses wherein the method further comprises:
receiving data characterizing tailoring of a characteristic of the input of the secure data into the network (Reimann - 2.3, These stimuli differed primarily in the degree of synchronous input received by the neurons); and
tailoring the input of the secure data into the network in accordance with the data (Reimann - 2.3, the neurons in the microcircuit responded to the inputs with various spiking patterns).
Regarding claim 8: Reimann as modified discloses wherein the method further comprises:
tailoring the response of the recurrent artificial network to the input of the secure data by changing one or more properties of a node or a link within the network (Reimann - 2.3, The nine stimuli generated different spatio-temporal responses and different numbers of active edges (Figure 6A). The variation in Betti numbers and Euler characteristic over time indicates that neurons become bound into cliques and cavities by correlated activity).

Regarding claim 9: Reimann discloses A method implemented in hardware, in software, or in a combination thereof, the method comprising:
inputting the first data into a recurrent artificial neural network, identifying patterns of signal transmission activity between three or more nodes within a recurrent artificial neural network wherein the patterns of signal transmission activity are responsive to the input of the first data (Reimann - 1. Introduction - The structural graph contains all synaptic connections, while a functional graph is a sub-graph of the structural graph containing only those connections that are active within a specific time bin (i.e., in which a postsynaptic neuron fires within a short time of a presynaptic spike). The response to a stimulus can then be represented and studied as a time series of functional graphs … Using these naturally arising structures, we established a direct relationship between the structural graph and the emergent flow of information in response to stimuli, as captured through time series of functional graphs), and
Reimann - 2.5 - To determine whether this correlated activity is sufficiently organized to bind neurons together to form active cliques and to bind cliques together to form active cavities out of the structural graph, we represented the spiking activity during a simulation as a time series of sub-graphs for which we computed the corresponding directed flag complexes… we obtain a time series of transmission-response (TR) graphs reflecting correlated activity in the microcircuitry. 4.9 -  binary matrix describing spiking activity in the time interval) and
making the stored second data available for statistical and analysis that draws conclusions about the first data (Reimann - 4.10. Data Analysis and Statistical Tests: Analysis of the model and simulations was performed).
However Reimann doesn’t explicitly teach, but GLAD-BACHRACH discloses: homomorphically encrypting first data (GLAD-BACHRACH - [0057]: The encryption component can specifically encrypt the user data using a homomorphic encryption scheme).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Reimann with GLAD-BACHRACH so that the data is encrypted with homomorphic encryption scheme . The modification would have allowed the system to secure the input data. 
 
Regarding claims 10-13 and 15: Claims are do not teach or further define over the limitations recited in claims 2-3, 5-6 and 8. Therefore, claims 10-13 and 15 are also rejected for similar reasons set forth in claims 2-3, 5-6 and 8. 
Regarding claims 16-20: Claims are directed to a device claims and do not teach or further define over the limitations recited in claims 9-13 and 15. Therefore, claims 16-20 are also rejected for similar reasons set forth in claims 9-13 and 15. 

Allowable Subject Matter


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tscherepanow et al. (Patent No.: US 10,922,510) - Method, automation system and computer system for detecting optical codes
Abadi et al. (Pub. No.: US  2019/0171929) - Encoding and reconstructing inputs using neural networks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 





/MENG LI/
Primary Examiner, Art Unit 2437